Citation Nr: 0832545	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  04-41 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection on a secondary basis 
for right shoulder disability.

2.  Entitlement to service connection on a secondary basis 
for bilateral knee disability.

3.  Entitlement to service connection for right ear hearing 
loss.

4.  Entitlement to service connection for left ear hearing 
loss.

5.  Entitlement to service connection on a secondary basis 
for sexual dysfunction.

6.  Entitlement to service connection for exposure to 
gasoline fumes.

7.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 


INTRODUCTION

The veteran had active military service from September 1965 
to September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of October 2003, March 2004 and March 2008 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Seattle, Washington.

The veteran was scheduled for a requested hearing before a 
Veterans Law Judge in May 2008, but cancelled his request 
shortly before the hearing.  He has not requested another 
Board hearing.

The issue of service connection on a secondary basis for 
sexual dysfunction is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's PTSD is productive of total occupational 
and social impairment during the entire appeal period.

2.  A right shoulder disorder was not caused or chronically 
worsened by service-connected disability.

3.  A right or left knee disorder was not caused or 
chronically worsened by service-connected disability.

4.  With respect to the veteran's left ear, the evidence does 
not show that the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; that the auditory thresholds for at 
least three of the frequencies are 26 decibels or greater; or 
that speech recognition scores are less than 94 percent. 

5.  Right ear hearing loss was noted at service entrance; the 
right ear hearing loss did not undergo chronic worsening in 
or as a result of service, or within one year of the 
veteran's discharge therefrom.

6.  The veteran does not have any residuals of exposure to 
gasoline fumes.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent schedular evaluation for 
PTSD have been met during the entire appeal period.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.130, Diagnostic Code 9411 (2007). 

2.  Right shoulder disability is not proximately due to or 
the result of a service-connected disability.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007). 

3.  Right and/or left knee disability is not proximately due 
to or the result of a service-connected disability.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2007).

4.  The veteran does not have left ear hearing loss. 
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.385 (2007).

5.  Right ear hearing loss was not aggravated in or by active 
service, nor may aggravation of right ear hearing loss be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

6.  The veteran does not have any residuals of exposure to 
gasoline fumes.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.

In the present case, VA collectively provided the veteran 
with the contemplated notice in June 2003, January 2004, 
January 2006 and March 2006 correspondences.  The March 2006 
correspondence provided notice as to the information and 
evidence necessary to substantiate the initial rating and 
effective date in the event his service connection claims 
were successful, and to substantiate the effective date in 
the case of his claim for a higher initial rating for PTSD.  
His claims were most recently readjudicated by the RO in a 
March 2008 supplemental statement of the case.  

In short, the above notice letters collectively provided 
38 U.S.C.A. § 5103(a)-compliant notice, and any timing 
deficiency has been cured by the issuance of the March 2008 
supplemental statement of the case, obviating any need to 
address whether the veteran was prejudiced in this case.  See 
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24  (Fed. Cir. 
2007) (a supplemental statement of the case can serve as a 
means of readjudication following 38 U.S.C.A. § 5103(a)-
compliant notice; where such notice is followed by a 
readjudication, any timing error is cured).  Compare Sanders 
v. Nicholson, 487 F.3d 881, 891 (Fed. Cir. 2007) (holding 
that any error in a Veterans Claims Assistance Act notice 
should be presumed prejudicial, and that VA has the burden of 
rebutting this presumption).

Based on the procedural history of this case, the Board 
concludes that VA has complied with any duty to notify 
obligations set forth in 38 U.S.C.A. § 5103(a).  

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent records from all relevant sources 
identified by him, and for which he authorized VA to request, 
were obtained by the RO or provided by the veteran himself.  
38 U.S.C.A. § 5103A.  The record shows that the veteran has 
not been examined in connection with his service-connection 
claims.  The Board finds, however, that under the 
circumstances present in this case, a medical opinion 
addressing service connection is not necessary.  In this 
regard, the Board notes that a VA examination or opinion is 
necessary where there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the record shows that the veteran served in 
combat (in the sense that the relevant service department 
confirmed that he served at a base in Vietnam during a time 
in which the location was subject to enemy mortar and ground 
attacks.  Notably, however, the veteran has not at any point 
contended that he was treated for his hearing loss disorders, 
or for exposure to gasoline fumes, during service, or even 
that he experienced acoustic trauma from any of the mortar or 
ground attacks.  See generally, 38 U.S.C.A. § 1154(b) (West 
2002).  Nor is there is any competent postservice evidence of 
left ear hearing loss, or even right ear hearing loss (given 
that the veteran is not competent to establish hearing loss 
to the levels specified by regulation.  Compare Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)) or a disability 
resulting from exposure to gasoline fumes.  As to the right 
shoulder or right or left knee disorders, there is no 
competent or credible evidence linking those disorders to the 
service-connected psychiatric disability.  The veteran is 
competent to say he fell and hurt his shoulder or knees 
around the same time as he was taking a certain medication, 
but he is not competent to state that the medication caused 
the fall.

In short, and as to the hearing loss disorders, the veteran 
has not alleged a relevant event or injury in service, and 
the record does not contain any evidence, outside of the 
veteran's bald assertion (as opposed to his observation of 
symptoms since service) that the disorders are etiologically 
related to service, or suggesting aggravation of any hearing 
loss in or by service.  There is no competent current 
evidence of left ear hearing loss, or of a disability 
resulting from exposure to gasoline fumes.  There is no 
indication of a link between right shoulder or bilateral knee 
disability and service-connected disability.  As a layperson, 
the veteran's opinions as to matters of medical diagnosis and 
causation are not competent evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In light of the above, the Board finds that a medical opinion 
or examination is not necessary in this case.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, 
or 38 C.F.R. § 3.159.  Therefore, the veteran will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993). 

I.  PTSD

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2007) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
veteran's service-connected PTSD.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2007).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2007).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson 
v. West, 12 Vet. App. 119 (1999), however, it was held that 
evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then-current severity of the disorder.  
Compare Francisco.  In Fenderson, the United States Court of 
Appeals for Veterans Claims (Court) also discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.

Factual background

Briefly, as noted in the Introduction, the veteran's period 
of service ended in September 1967.  In March 2008 service 
connection was granted for PTSD, with an assigned evaluation 
of 30 percent effective April 21, 2003; the 30 percent rating 
has remained in effect since that time. 

Private and VA medical records for on file document 
psychiatric symptoms including anxiety, depression, recurring 
nightmares, feelings of estrangement, panic attacks, 
difficulty sleeping, intrusive recollections, and problems 
with memory and concentration.  The veteran also reported 
difficulty with starting projects, and indicated that he lost 
his last job (in 1995) because of mental problems.  He was 
considered a low threat to himself and to others.  Mental 
status examinations showed that he was casually groomed, 
alert and oriented, and exhibited no speech abnormalities.  
His mood was depressed.  He reported experiencing visual 
hallucinations when using medication, but denied auditory 
hallucinations.  He denied current suicidal or homicidal 
ideation, although he was noted to have a history of such 
ideations. His assigned Global Assessment of Functioning 
(GAF) scores ranged from 50 to 80.

On file are records from the Social Security Administration 
(SSA) showing that he has been considered disabled by that 
agency since August 2000 based on a primary diagnosis of 
affective disorders (namely, bipolar disorder), and a 
secondary diagnosis of migraine headaches.  The SSA records 
include an assessment of functional limitations occasioned by 
the psychiatric disability.  The assessment reveals marked 
impairment in activities of daily living; in concentration; 
in the ability to understand, remember and carry out detailed 
instructions; in the ability to maintain a schedule; and in 
completing a normal workday without interruption from 
symptoms.  The assessment notes moderate impairment in the 
ability to make simple work-related decisions; to carry out 
ordinary routine tasks without supervision; to interact with 
the public; to accept instructions or criticism; and in 
adaptability at work.  The assessment notes mild impairment 
in social functioning.  

The SSA records contain the reports of March 2002 and May 
2002 examinations conducted in connection with the veteran's 
claim for SSA benefits.  During his March 2002 examination, 
the veteran complained of depression and social withdrawal, 
as well as suicidal thoughts.  He also reported insomnia, 
problems with making decisions, and loss of interest in 
activities.  He indicated that he stopped working because of 
depression.  He reported having a good relationship with his 
immediate family, and indicated that he had friends.  He 
reported that he was able to handle his activities of daily 
living.  On mental status examination he was oriented and 
casually dressed with adequate hygiene.  His mood and affect 
were sad.  He expressed suicidal thoughts without intent.  He 
denied any homicidal ideation or hallucinations or delusions.  
His speech was normal, but his memory and concentration were 
impaired.  The examiner diagnosed the veteran as having 
bipolar disorder, and assigned a GAF score of 45.

The May 2002 SSA psychological examination noted that the 
veteran had suicidal ideation without intent.  He reported 
that he had lost interest in several hobbies, and was 
experiencing difficulty in concentration and memory function.  
He indicated that he did visit with his family, and could go 
shopping.  

The veteran was afforded a VA fee basis psychiatric 
examination in March 2005.  He reported that he formerly 
worked as a service manager for a car dealership until he was 
let go after 33 years.  His current complaints included 
nightmares, panic attacks, trouble sleeping, and loss of 
interest in former activities.  Mental status examination 
showed that he was casually dressed with adequate hygiene.  
He was oriented, and his behavior was mostly appropriate.  
His mood and affect were resigned.  His speech was largely 
normal.  No hallucinations or delusions were evident, and he 
displayed no evidence of obsessive behavior.  His thought 
processes were normal.  His judgment was somewhat impaired.  
His memory was largely intact.  He evidenced no suicidal or 
homicidal ideations.  The examiner described the veteran's 
PTSD as moderate, and noted that the depressive symptoms were 
a part of the PTSD.  The examiner assigned a GAF score of 50.

The veteran attended a VA examination in January 2008.  He 
complained of nightmares, anhedonia, diminished motivation, 
flashbacks, hypervigilance, paranoia, feelings of detachment, 
anger outbursts, an exaggerated startle reaction, depression 
and suicidal ideation.  He described his symptoms as constant 
in nature, and explained that they had affected his 
employment to the point where he had struggled with symptoms 
at his former job.  He explained that he worked for 33 years, 
and during that time had good relationships with his 
coworkers and supervisors, but was eventually asked to retire 
because he was mentally incapable of performing the work.  He 
indicated that he was socially avoidant (and had not made any 
new friends since service), but did have good family 
relationships.  

Mental status examination showed that he was oriented, with 
adequate hygiene.  His behavior was normal.  He presented 
with a flattened affect and near-continuous depressed mood.  
His speech was normal.  He demonstrated impaired 
concentration and difficulty understanding simple commands.  
There was no evidence of paranoia or of hallucinations or 
delusions.  Nor did he demonstrate obsessive behavior.  His 
thought processes and judgment were normal.  His ability to 
abstract was unimpaired, but he demonstrated memory problems 
for appointments and phone numbers.  He reported suicidal 
ideation with a plan, but denied any imminent action.  He 
denied homicidal ideation.  The examiner concluded that the 
veteran's depression was related to his PTSD, and assigned a 
GAF score of 45.  The examiner concluded that the veteran's 
PTSD occasionally interfered with activities of daily living, 
and that the veteran was unable to perform his work duties.  
The examiner clarified that the veteran was not currently a 
threat to himself or to others.

Analysis

The RO rated the veteran's PTSD as 30 percent disabling under 
38 C.F.R. § 4.130, Diagnostic Code 9411.  Under that code, a 
30 percent evaluation is warranted for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation  normal), due 
to such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent evaluation is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and  hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent evaluation is warranted for 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

The Board initially notes that the veteran has a history of 
psychiatric disorders other than PTSD, namely bipolar 
disorder.  Service connection is not in effect for bipolar 
disorder, although it is in effect for the symptoms of 
depression associated with PTSD.  In any event, the Board 
points out that the January 2008 examiner essentially 
concluded that it was not possible to distinguish the 
manifestations of the PTSD from those of any other 
psychiatric disorder.  Accordingly, the Board, in addressing 
the proper evaluation assignable for the veteran's PTSD, will 
consider all of the veteran's psychiatric symptoms as if they 
are a part of the veteran's service-connected disorder.  See 
Mittleider v. West, 11 Vet. App 181 (1998).

Review of the evidence of record discloses that while the 
veteran was employed on a steady basis until several years 
ago, he was apparently asked to retire after the onset of 
psychiatric symptoms which impaired his work performance.  
His VA examiners agree that the veteran does experience 
intermittent interference with activities of daily living, 
and the January 2008 examiner concluded that the veteran was 
unable to work.  In addition, the SSA has determined that the 
veteran is disabled for that agency's purposes on account of 
his psychiatric symptomatology.  

The GAF scores assigned the veteran are predominantly 
consistent with serious impairment in social, occupational or 
school functioning.  In this regard, the Board notes that his 
SSA and VA examiners have assigned GAF scores ranging from 45 
to 50 (although his treating physicians have occasionally 
assigned higher GAF scores).  Global Assessment of 
Functioning scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed.), p. 32).  GAF scores ranging 
between 41 and 50 reflect serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).

Although VA treatment records show that the veteran's PTSD 
symptoms periodically wax and wane in severity, the records 
also show that his PTSD symptoms persist, and combine to 
impair his ability to handle work.  Moreover, although the 
veteran's retains a relationship with his family, he 
apparently has not developed any new friendships outside his 
family since service.
 
In view of the documented severity and persistence of the 
veteran's psychiatric symptomatology, as well as his 
employment history, the evidence of social impairment, and 
the decision of the SSA to grant disability benefits, the 
Board is satisfied that the veteran's PTSD is productive of 
total occupational and social impairment.  Accordingly, the 
Board concludes that a 100 percent disability rating for the 
veteran's service-connected PTSD is warranted.

The Board lastly notes that the RO, in granting entitlement 
to service connection for PTSD, assigned the veteran an 
effective date for service connection of April 21, 2003.  The 
record reflects that the veteran has experienced difficulty 
in adapting to his work environment since even before April 
2003.  Moreover, the medical evidence on file even prior to 
that date record many of the same psychiatric complaints 
which were found by the SSA to render him disabled.  In light 
of the above, the Board is of the belief that the underlying 
level of severity for the veteran's PTSD has remained at the 
100 percent level since at least April 21, 2003.  
Accordingly, the Board concludes that the evidence supports 
the assignment of a schedular 100 percent disability rating 
for the entire period since April 21, 2003.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).


II.  Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).  Service incurrence or aggravation of arthritis or an 
organic disease of the nervous system (such as sensorineural 
hearing loss) during wartime service may be presumed if 
manifested to a compensable degree within one year of the 
veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 (2007).

Every veteran of wartime service shall be taken to have been 
in sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111. 

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a 
service- connected disease or injury."  38 C.F.R. § 
3.310(a).  Also, any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  See Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
implement the holding in Allen.  See 71 Fed. Reg. 52744 
(2006).  The amendment essentially codifies Allen, and 
includes language requiring that a baseline level of severity 
of the nonservice-connected disease or injury must be 
established by medical evidence created before the onset of 
aggravation. 

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  See Chelte v. Brown, 10 Vet. 
App. 268, 271 (1997); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).

A.  Right shoulder

The service medical records are silent for any complaints, 
finding or diagnosis pertaining to the right shoulder.  At 
his entrance examination, the veteran reported a history of 
swollen or painful joints, and repeated this history at his 
discharge examination; on the latter examination he 
specifically denied any history of shoulder problems.

Private and VA treatment records for 1989 to October 2004 
show that in September 2000, X-ray studies of the right 
shoulder revealed mild degenerative changes.  In December 
2000 he reported experiencing some imbalance (as well as 
other problems), but did not mention any history of falls; 
his physician indicated that his Depakote levels would be 
checked.  Shortly thereafter his Depakote prescription was 
reduced in light of complaints of grogginess.  In 2001, he 
was treated for right shoulder pain and tenderness.  In 2003 
he reported experiencing shoulder pain since a fall in 2000.  
He attended a VA Agent Orange protocol examination in June 
2004, at which time he reported a 5-year history of joint 
pain in the shoulders, and explained that he had injured his 
right shoulder in the past; an orthopedic disability was not 
diagnosed.  In July 2004 he explained that he had experienced 
numerous falls in the past he believed were caused by the 
side effects of previous medications.

In statements on file, the veteran alleges that he injured 
his right shoulder secondary to a fall or falls resulting 
from his use of Depakote for psychiatric disability.

The veteran mainly contends that his right shoulder disorder 
resulted from a fall or falls, which in turn resulted from 
the use of Depakote for psychiatric disability.  Notably, 
however, there are no medical records on file documenting 
contemporaneous treatment for any falling incident, or 
otherwise referencing a falling incident outside of the 
veteran's mention of a fall several years after the purported 
event.  The records do show that his Depakote prescription 
was reduced in 2001 in light of grogginess, but those records 
do not reference any falling incident.  The veteran has not 
identified any sources of treatment contemporaneous with the 
fall.  In fact, the veteran has not even identified the date 
of the fall, except by year.

Even assuming, however, that the veteran fell and injured his 
shoulder at some point, none of the medical evidence on file 
suggests that Depakote or any other psychiatric medication 
was implicated.  None of his treating providers has suggested 
that any medications resulted in the claimed fall.  Although 
treatment records do record his contention regarding the 
origin of the right shoulder disability, a bare transcription 
of lay history, unenhanced by additional comment by the 
transcriber, does not become competent medical evidence 
merely because the transcriber is a medical professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  To the extent 
the veteran himself purports to conclude that his past 
psychiatric medications led to a fall or falls which caused 
or chronically worsened his right shoulder disorder, the 
veteran's lay assertions concerning matters of medical 
causation do not constitute competent medical evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The veteran does not contend that his right shoulder disorder 
originated in service.  Nor does a liberal review of the 
evidence suggest a basis for service connection on a direct 
basis.  The service medical records are silent for right 
shoulder injury or complaints, the first postservice evidence 
of right shoulder disability is decades after discharge, and 
no treating physician has suggested any relationship between 
the right shoulder disorder and service.

In sum, there is no competent evidence suggesting that 
service-connected disability in some manner caused or 
chronically worsened the right shoulder disability, and there 
is otherwise no basis for finding that service connection for 
right shoulder disability is warranted.  As the preponderance 
of the evidence is against the claim, service connection for 
right shoulder disability is denied.

B.  Bilateral knee

The service medical records are silent for any complaints, 
finding, or diagnosis pertaining to the right or left knee.  
At his service entrance examination, the veteran reported a 
history of swollen or painful joints, cramps in his legs, and 
pain with prolonged standing.  At his service discharge 
examination, the veteran reported a history of swollen or 
painful joints and cramps in his legs, but specifically 
denied any knee problems.

Private and VA treatment records for 1989 to October 2004 
show that in December 2000 he reported experiencing some 
imbalance (as well as other problems), but did not mention 
any history of falls; his physician indicated that his 
Depakote levels would be checked.  Shortly thereafter his 
Depakote prescription was reduced in light of complaints of 
grogginess.  He complained of knee problems in 2003.  He 
explained that he had always had knee problems, noting that 
he was bow-legged; he denied any specific injury, and 
although a current disorder was not diagnosed, he received 
steroid injections to his knees.  He attended a VA Agent 
Orange protocol examination in June 2004, at which time he 
reported a 5-year history of joint pain in the knees; an 
orthopedic disability was not diagnosed.  In July 2004 he 
explained that he had experienced numerous falls in the past 
he believed were caused by the side effects of previous 
medications.

In statements on file, the veteran contends that his use of 
Depakote for his psychiatric disorder led to a fall or falls 
which resulted in knee injuries.

The Board initially notes that it is unclear whether the 
veteran even has a right or left knee disorder.  The 
postservice medical evidence is devoid of any diagnosis of 
such a disorder.  Assuming, however, that the presence of a 
current disorder is implied by the measures taken to relieve 
his knee complaints, namely the administration of steroid 
injections, the Board points out that, despite the veteran's 
contention that the use of Depakote resulted in the fall or 
falls which injured his knees, there are no medical records 
on file documenting contemporaneous treatment for a falling 
incident, or otherwise referencing a falling incident outside 
of the veteran's mention of a fall several years after the 
purported event.  The veteran has never provided VA with the 
name of any source of treatment associated with the fall.  It 
remains unclear when the fall(s) took place, although it 
appears one did in 2000.

Even assuming, however, that the veteran fell and injured his 
knees at some point after service, none of the medical 
evidence on file suggests that Depakote or any other 
psychiatric medications caused the fall.  None of his 
treating providers has suggested that the use of Depakote or 
any other medication resulted in the claimed fall.  As 
already noted, although the July 2004 entry in the medical 
records document his contention regarding the origin of the 
knee disorders, a bare transcription of lay history, 
unenhanced by additional comment by the transcriber, does not 
become competent medical evidence merely because the 
transcriber is a medical professional.  To the extent the 
veteran himself purports to conclude that his past 
psychiatric medications caused a fall or falls which caused 
or chronically worsened any knee disorder, his lay assertions 
concerning matters of medical causation do not constitute 
competent medical evidence.

The veteran does not contend that his knee disorders 
originated in service.  The service medical records do not 
show knee injury or complaints, there is no postservice 
evidence of a knee disorder until decades after service, and 
no physician has suggested any relationship between the knee 
complaints and service.  Consequently, there is no 
alternative basis for finding that service connection is 
warranted.

In sum, there is no competent evidence suggesting that 
service-connected disability in some manner caused or 
chronically worsened a right or left knee disorder, and there 
is otherwise no basis for finding that service connection for 
bilateral knee disability is warranted.  As the preponderance 
of the evidence is against the claim, service connection for 
bilateral knee disability is denied.

C.  Right and left hearing loss

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007). 

At the veteran's service entrance audiometric examination, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
45
45
NT
55
LEFT
0
0
0
NT
0

The examiner noted that the veteran had deficient hearing in 
the right ear.

The service medical records are silent for any complaints or 
findings regarding impaired hearing during service.  At 
service discharge, audiometric testing revealed pure tone 
thresholds, in decibels, to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
10
NT
15
LEFT
0
5
10
10
15

Private and VA treatment records for 1989 to October 2004 
show that in 2000 and on occasion thereafter, the veteran 
reported hearing loss.  None of the records document the 
level of hearing loss in the veteran.

Turning first to the right ear, the Board notes that 
deficient hearing in that ear was noted at his service 
entrance examination.  The presumption of soundness with 
respect to right ear hearing loss therefore never attached.  
With respect to whether the hearing loss was aggravated 
during service, the records are silent for any complaints 
regarding hearing loss in the right ear.  Although he was 
exposed to combat, the veteran has not alleged that he 
experienced acoustic trauma during those experiences, or at 
any other point in service, or that he was otherwise treated 
for or noticed a worsening of hearing in the ear.  The only 
other service record addressing his auditory acuity is the 
service discharge examination, which shows that his right ear 
hearing was dramatically improved in every relevant decibel 
range from the hearing levels shown at his service 
examination.  Based on the above, the Board finds that there 
is nothing in the service medical records to suggest that his 
right ear hearing loss was aggravated during service.

Moreover, there is no competent postservice evidence 
suggesting any aggravation of right ear hearing loss either 
in service or until many years after service.  In fact, the 
postservice evidence only documents the veteran's complaints 
of hearing loss, but does not actually demonstrate that his 
current hearing loss is even worse than when he entered 
service.  To the extent the veteran himself believes his 
hearing loss was aggravated during or a result of service, 
the Board points out that the determination of the actual 
level of hearing loss is a medical determination he is not 
competent to make.  Compare Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007)).

In short, the service records show that his right ear hearing 
loss actually improved during service, and there is no 
competent post-service evidence of right ear hearing loss 
which is worse than the hearing loss shown at service 
entrance.  Accordingly, service connection for right ear 
hearing loss is denied.

As to the left ear hearing loss, there is no competent 
postservice evidence showing he even has hearing loss in that 
ear for VA purposes.  The record documents his complaints of 
hearing loss, but contains no audiometric findings against 
which to compare to the criteria in 38 C.F.R. § 3.385.  As 
addressed before, in the absence of a current disability, 
service connection is not warranted.

In sum, the veteran's right ear hearing loss pre-existed 
service, and the competent evidence of record does not 
suggest it worsened in service.  There is no competent 
evidence of left ear hearing loss in service or at any point 
since service.  See generally, McLain v. Nicholson, 21 Vet. 
App. 319 (2007).  As the preponderance of the evidence 
therefore is against both claims, the claims for service 
connection for right and left hearing loss are denied.




D.  Exposure to gasoline fumes

The veteran contends that he was exposed to cooking fumes in 
service.  He explains that he would cook with a dirty burning 
flame that would fill the tent with smoke.  He has not 
identified the disability or disabilities he believes 
represents the residuals of that exposure.
 
At his service entrance examination, the veteran reported a 
history of shortness of breath.  He repeated this history at 
his service discharge examination.  The service medical 
records are silent for any complaints or findings related to 
the veteran's presumed exposure to cooking gas fumes while 
serving as a cook.  He was treated on one occasion for an 
upper respiratory infection with bronchitis.  His chest X-ray 
studies were normal.  

Private and VA medical records for 1989 to October 2004 show 
that in 1991 the veteran reported recurrent shortness of 
breath.  He was noted to smoke tobacco, and his complaints 
were thought to possibly represent early tobacco-related 
emphysema.  The veteran attended a VA Agent Orange protocol 
examination in June 2004.  He did not refer to his history of 
exposure to cooking gas fumes.  Physical examination revealed 
diminished breath sounds, and a chest X-ray study revealed 
minimal atelectasis in both lobes.  The veteran was diagnosed 
as having multiple allergies to aromatic chemicals.

The service medical records are silent for any reference to 
problems resulting from any exposure to gasoline fumes, and 
the postservice evidence is entirely negative for the 
identification of any disorder believed to have resulted from 
such exposure.  The veteran himself has not identified any 
residuals from his exposure.  Although he was noted in 2004 
to have allergies to aromatic chemicals, none of his treating 
or examining providers have suggested that this resulted from 
exposure to cooking fumes, or to any event in service.  Nor 
have any of his current respiratory problems been linked by 
the veteran or any treating physician to service.  The Board 
notes that mere exposure to gasoline fumes is not itself a 
disability.

In short, there is no competent evidence of any current 
residuals of exposure to cooking gas fumes.  In the absence 
of such evidence of the existence of a disorder, the claim 
must be denied.  See Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992). 


ORDER

Subject to the controlling regulations applicable to the 
payment of monetary benefits, a 100 percent disability rating 
for PTSD is granted for the period since April 21, 2003. 

Entitlement to service connection for right shoulder 
disability is denied.

Entitlement to service connection for bilateral knee 
disability is denied.

Entitlement to service connection for right ear hearing loss 
is denied.

Entitlement to service connection for left ear hearing loss 
is denied.

Entitlement to service connection for residuals of exposure 
to gasoline fumes is denied.


REMAND

During an August 1995 clinical interview, the veteran 
reported experiencing decreased sexual interest since he 
began using psychiatric medications.  In August 1996 he 
reported that he was experiencing some sexual impairment from 
medications, but that he was not concerned with that effect.  
At his June 2004 Agent Orange protocol examination, the 
veteran denied experiencing erectile dysfunction (he has 
since disputed the examiner's recollection of the 
discussion).

At his January 2008 VA examination, the veteran reported that 
his libido had been "destroyed" by his psychiatric 
disorder.  He indicated that he had not engaged in sexual 
intercourse for at least 10 years.  The examiner did not 
specifically address whether the veteran had erectile 
dysfunction.  The Board also points out that the veteran has 
used medication in the treatment of his nonservice-connected 
hypertension for a number of years.

Given the uncertainty as to whether the veteran does have a 
ratable sexual dysfunction disorder, and whether it is 
related to service-connected disability, the Board is of the 
opinion that further VA examination is warranted.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The veteran should be afforded a VA 
examination by a physician with 
appropriate expertise to determine the 
nature and etiology of any diagnosed 
sexual dysfunction.  All indicated 
studies, tests and evaluations deemed 
necessary should be performed.  With 
respect to any sexual dysfunction 
identified, the examiner must opine 
whether it is at least as likely as not 
that such sexual dysfunction was caused 
or chronically worsened by service-
connected PTSD, including medications 
used therefor.  The claims folder must be 
made available to the examiner for proper 
review of the medical history. 

2.  The RO should then prepare a new 
rating decision and readjudicate the 
issue remaining on appeal.  If the 
benefit sought on appeal is not granted 
in full the RO must issue a supplemental 
statement of the case, and provide the 
appellant and his representative an 
opportunity to respond. 

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran and his 
representative have the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West,  12 Vet. App. 369 (1999).  



______________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


